18-cv-00920-G Document 49-12 Filed 06/03/19 Page 1of1

Case 5

 

From: Rachelle Soto <rachellespen@gmail.com>

Sent: 4/26/2018 4:13:33 PM -0500

To: Allison <allison@blushingbooks.com>

cc: Bethany Burke <bethany@blushingbooks.com>
Subject: Re: Knockoff of Born to be Bound

When they do respond, let let them know that book three needs to come down too. I don't want her to make any more money off this series.
#AngryAddison LOL

On Thu, Apr 26, 2018 at 5:11 PM, Allison <allison@blushingbooks.com> wrote:
Oh wow! I haven‘t checked, I was just waiting for a response and have not gotten anything.

Sent from my iPhone

On Apr 26, 2018, at 4:45 PM, Rachelle Soto <rachellespen@gmail.com> wrote:

 

It looks like books 1 and 2 were taken down from B&N. The preorder for book three is still up though:

<image.png>

On Thu, Apr 26, 2018 at 4:41 PM, Rachelle Soto <rachellespen
This is a win! Come on Amazon and B&N, follow suit. :P

mail.com> wrote:

 

On Thu, Apr 26, 2018 at 4:37 PM, ~Allison <allison@blushingbooks.com> wrote:
Ummm - looks like we have a WIN with iBooks! They are not down yet but got this about 30 minutes ago.

Thank you for contacting us. The titles have been removed. Please allow some time for our system to refresh.
Best,

iBooks Store Notices

Allison
Production Manager

 

~Pinterest ~Blushing Books Publications~

On Thu, Apr 26, 2018 at 2:57 PM, Rachelle Soto <rachellespen
That's progress! Thanks. :)

mail.com> wrote:

 

SOTO_000627
